Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 4/1/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.
Applicant’s terminal disclaimer is approved, and the non-statutory double patenting rejection are withdrawn.

Allowable Subject Matter
Claims 1-3, 5-7, 9-11, 13-15 and 17-21, renumbered 1-17 are allowed.

Reason for Allowance
The present invention is directed to a system for sharing activity information through a presence service in a communication network.
Each independent claim identifies the uniquely distinct features, particularly:
generate presence information comprising the acquired information;  and 
transmit the presence information to a presence server over a communication network for providing presence service,
wherein the presence information comprises information identifying the application, and wherein the processor is configured to execute the stored instructions 
wherein the contents sharing information comprises at least one of contents file and path information for acquiring the contents.

The closest prior art:
Zhao (US 20070233859 A1, hereinafter Zhao) discloses a method for providing presence information, a watcher, a presence server, a presence system and a presentity with timing information (Fig 1-10).
Stochosky (US 20050004985 A1, hereinafter Stochosky) discloses a peer-to-peer identity-based activity and content sharing (Fig 1-8).
Watanabe (US 20050228882 A1, hereinafter Watanabe) discloses a system for automatically inferring presentity or status of a user that includes extracting, filtering, formulating and issuing the presence information to presence server and clients (Fig 1-10).
All the prior art disclose conventional system for sharing activity information through a presence service in a communication network, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-31823182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JUNG LIU/Primary Examiner, Art Unit 2473